Citation Nr: 0429389	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea unguium 
pedis.

2.  Entitlement to an initial rating in excess of 70 percent 
for mood disorder.

3.  Entitlement to restoration of a 100 percent rating for 
residuals of Burkitt's lymphoma with cholecystectomy, to 
include an increased rating, currently evaluated as 30 
percent disabling.  

4.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right leg and foot.

5.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left leg and foot.

6.  Entitlement to an initial compensable rating for 
alopecia.

7.  Entitlement to an effective date earlier than June 24, 
1998, for the grant of service connection for mood disorder.

8.  Entitlement to VA compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active duty from February 1985 to 
October 1986.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran currently resides within the 
jurisdiction of the VA Regional Office in Columbia, South 
Carolina.

Following the issuance of the June 1997 rating decision that 
reduced to 10 percent a total rating for Burkitt's lymphoma, 
the veteran submitted a notice of disagreement in which he 
disputed the propriety of the rating reduction.  In the 
subsequent SOC and later supplemental statements of the case 
(SSOCs) the RO characterized the issue as one for an 
increased rating.  This claim involves the propriety of the 
rating reduction, as well as that of the current disability 
level.  Accordingly, the issue is as stated on the title page 
of this decision.  

A June 2003 report from a private hospital reflects that the 
veteran's service connected surgical scars may have become 
symptomatic.  This report raises the issue of entitlement to 
separate compensable evaluations for the service connected 
surgical scars.  The Board further finds that this issue is 
included in the current claim and is properly before the 
Board for appellate consideration as set forth in the title 
page of this decision.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2004.  At the hearing and in other 
correspondence the veteran raised the issue of reimbursement 
by VA for certain medical expenses to include for eye 
treatment.  He has also raised the issue the issues of 
entitlement to medical treatment for his alopecia (hair 
restoration) and entitlement to special monthly compensation 
benefits under 38 U.S.C.A. § 1114 (r).  

In correspondence dated in April 2004 he raised the issue of 
service connection for the residuals of multiple surgeries, 
to include adhesions, disorders involving the liver 
peritoneum, pelvis, bladder, hemorrhoids, and bowel, and in 
September 2004 he raised the issue of service connection for 
arthritis.  These issues have not been developed for 
appellate consideration and are not properly before the Board 
at this time.  These issues are referred to the RO for 
adjudicatory action.  

The appellant in correspondence and during his hearing raised 
several constitutional issues.  The Board does not have 
jurisdiction over these issues per 38 C.F.R. § 20.101 (2003).  
As such, said issues are not before the Board for appellate 
consideration.

In March 1999 the RO denied the veteran's claim for 
permanency of his total rating.  In an August 1999 
substantive appeal he disagreed with this determination.  
Subsequently the RO granted permanency of the veteran's total 
rating.  Thus, this issue is not before the Board for 
appellate consideration.  

The issues of entitlement to service connection for tinea 
unguium pedis, and increased ratings for surgical scars, 
peripheral neuropathy of the lower extremities and alopecia, 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, and entitlement to an earlier effective date for the 
grant of service connection for the mood disorder with 
dypsnea are addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The service-connected mood disorder with dypsnea is 
productive of total occupational and social impairment.

2.  The veteran's service-connected Burkitt's lymphoma was 
rated 100 percent from October 11, 1986 to August 31, 1997. 

3.  In March 1997 the RO proposed to reduce the 100 percent 
rating in effect for Burkitt's lymphoma, Stage C to 10 
percent.  The veteran was informed of the proposal to reduce 
in March 1997 and of his right of due process.  

4.  The RO reduced the rating to 30 percent effective 
September 1, 1997.

5.  This reduction was made without adherence to applicable 
adjudication standards as reflected in the applicable law and 
regulations.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for mood 
disorder with dypsnea are met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §  4.7, Diagnostic Code 9435 (2003).

2.  The criteria for restoration of a 100 percent rating for 
Burkitt's lymphoma with cholecystectomy effective September 
1, 1997 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105,3.343, 3.344, Diagnostic Codes 7343, 7301 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In view of the grant of the benefits sought, an increased 
evaluation to 100 percent for the mood disorder and 
restoration of a 100 percent rating for residuals of 
Burkitt's lymphoma with cholecystectomy, the Board finds that 
the VA has satisfied the requirements of the VCAA.  

Initial Rating for Mood Disorder

In July 1998, the veteran requested service connection for a 
mood disorder secondary to service-connected lymphoma.  He 
submitted a June 1998 VA outpatient treatment report that 
reflects nightmares, sleep difficulty, and complaint of 
depression.  The assessment was depressed mood secondary to a 
medical condition.  

A September 1998 descision by the Social Security 
Adminstration reflects that the veteran could not work 
beginning in 1988.  There is no mention of any mental 
disorder.

The veteran underwent a VA psychiatric examination in 
September 1998.  The physician noted a history of depression.  
The veteran reported nightmares of chemotherapy, continued 
depression, irritability, and moodiness, for which 
Nortriptyline(r) was prescribed.  The veteran felt that he was 
"barely making it."  He lived alone and had no family 
nearby, no close friends, and he did not socialize.  Another 
veteran was his only friend.  He was unemployed.

The VA psychiatrist noted that the veteran was casually 
attired and well groomed.  His mood was sad and depressed and 
his affect was constricted and even flat at times.  He felt 
frustrated and helpless.  Cognitive function was diminished 
and concentration and short-term memory were limited.  He had 
fair insight and judgment.  His coping ability was limited.  
The Axis I diagnosis was mood disorder with depressive 
features secondary to lymphoma.  The psychiatrist listed 
support group problems, unemployment, health problems, 
financial problems, school problems, and other social 
environment problems on Axis IV.  The psychiatrist assigned a 
Global Assessment of Functioning (GAF) score of 52.

In a December 1998 rating decision, the RO established 
service connection for mood disorder with depressive features 
secondary to Burkitt's lymphoma.  The RO assigned a 50 
percent rating under Diagnostic Code 9435 effective from June 
24, 1998.

The veteran underwent a VA psychiatric examination in 
November 2000.  The examiner reviewed the claims files.  The 
veteran reported continuing sleep trouble, depression, 
irritability, stress, and frustration.  He continued taking 
Nortriptyline, 50 mg, at bedtime and reported mental health 
treatment at the Pensacola VA Mental Hygiene Clinic.  The 
veteran felt that his lymphoma and secondary medical problems 
incapacitated him from working.  

The VA psychiatrist noted that the veteran remained isolated.  
He appeared casually attired and well groomed.  He was fairly 
pleasant and cooperative during the interview but he 
displayed mild psychomotor agitation.  He was also tense, 
nervous, and upset.  There was no evidence of psychosis, 
delusion, paranoia, looseness of association, phobia, or 
obsessive compulsive behavior.  His mood was anxious, 
irritable, and depressed.  His affect was somewhat labile.  
He denied suicidal/homicidal ideation.  He expressed 
hopelessness but cognitive function was intact.  Insight and 
judgment were adequate.  Coping ability was fair. 

The Axis I diagnosis was mood disorder secondary to medical 
problems with major depressive episodes.  The psychiatrist 
listed support group problems, major health problems and 
issues, problems in accessing health care, and other social 
environment problems on Axis IV.  The psychiatrist assigned 
GAF score of 48 to 50.

The VA psychiatrist concluded that the veteran had serious 
impairment and disabilities in social and occupational 
levels.  He was not able to maintain friends and he was 
isolated and unable to cope with more stress.  The 
psychiatrist felt that the veteran's psychiatric disability 
would preclude obtaining or retaining gainful employment.  

In a July 2001 rating decision, the RO granted service 
connection for dyspnea and associated it with the service-
connected psychiatric disability.  The RO then assigned a 70 
percent schedular rating under Diagnostic Code 9435 for mood 
disorder with depressive features and dyspnea.  

In February 2004, the veteran reported that he had seen a VA 
mental health counsel six or seven times since 2001.  

In April 2004, the veteran testified that he received 
psychiatric treatment at St Petersburg VA Medical Center 
prior to the June 24, 1998 effective date of the award.  He 
reported relevant treatment at Augusta, Georgia VA Medical 
Center since August 2003.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes. 38 C.F.R. § 4.27 (2003).

When rating a service-connected disability, the entire 
history must be borne in mind. Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  However, 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating, as is the case here, was not limited 
to that reflecting the current severity of the disorder. 
Rather at the time of the initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.

The veteran's mood disorder with depressive features and 
dyspnea has been rated 70 percent disabling under Diagnostic 
Code 9435 for the entire appeal period.  Under the rating 
criteria of mental disorders, a 70 percent rating is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2003).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2003).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The Board finds that the veteran's service-connected mood 
disorder to be manifested by nightmares, sleep difficulty, 
major depressive episodes, labile, constricted, and flat 
affect, diminished cognitive function and concentration, 
limited short term memory and coping ability, fair insight 
and judgment, social isolation, mild psychomotor agitation, 
and inability to secure or follow a substantially gainful 
occupation.  .

A GAF score of 48 to 50 was assigned, which denotes serious 
difficulty in occupational functioning.  Moreover, the VA 
psychiatrist has clearly stated that the veteran's 
psychiatric disability would preclude obtaining and retaining 
gainful employment and indicated that the veteran was 
socially isolated.  After reviewing the evidence the Board 
finds that the degree of impairment resulting from the 
psychiatric disorder more nearly approximates the criteria 
for the next higher rating.  Therefore, a 100 percent rating 
is warranted for total occupational and social impairment due 
to the service-connected psychiatric disability.  38 C.F.R. 
§ 4.7 (2003).  The 100 percent rating is warranted throughout 
the appeal period.  Fenderson v. West, 12 Vet App 119 (1999)

Restoration of a 100 percent rating for Residuals of 
Burkitt's Lymphoma with Cholecystectomy

The service medical records reflect that the veteran was 
treated for Burkitt's lymphoma, Stage C.  An August 1986 
medical board evaluation indicated that the veteran was to 
undergo chemotherapy for 15 months.   

In January 1987 the RO granted service connection for 
Burkitt's lymphoma, Stage C, and assigned a 100 percent 
rating under Diagnostic Codes 7799-7709 effective October 11, 
1986.  Subsequently the veteran underwent several VA 
examinations and received treatment at VA facilities.

A VA examination was conducted in March 1996.  Subsequently 
in March 1996 the RO found that the evidence showed 
stabilization and/or improvement of the Burkitt's lymphoma.  
It was stated that the evidence did not warrant a change in 
the prior rating action of October 1996 and that decision was 
confirmed.  It was remarked that an examination may be 
requested in the future to confirm sustained improvement.

Subsequently, VA outpatient records were received.  In June 
1996 the RO found that the evidence showed stabilization 
and/or improvement of the Burkitt's lymphoma.  It was stated 
that the previously assigned evaluation was continued and 
that a future examination had been scheduled to confirm 
sustained improvement.

In March 1997 a VA examination was conducted.  The clinical 
history reflected that since service the veteran had 
undergone numerous abdominal surgeries for abdominal pain due 
to adhesions.  There was no sign of a recurrence of the 
cancer.  He was under surveillance for recurrence and had CT 
scans every six months.  By CT scan of the neck he was told 
that he had some mediastinal lymph nodes that eventually 
would need a resection.  The diagnosis was in remission with 
no history of attacks or flare-ups of lymphoma.  It was 
remarked that he experienced attacks of abdominal cramping 
and pain.  His last chemotherapy was in 1987.

In March 1997 the RO proposed to reduce the Burkitt's 
lymphoma, Stage C to 10 percent.  The rating decision cites 
the findings of the March 1997 VA examination.  The veteran 
was informed of the proposal to reduce in March 1997 and of 
his right of due process.  The decision contains no reference 
to 38 C.F.R. §§ 3.343 or 3.344.

Subsequently received were VA outpatient records dated in 
1996 and 1997.  In June 1997 the RO reduced the 100 percent 
rating in effect for the Burkitt's lymphoma, Stage C to 10 
percent, effective September 1, 1997 under Diagnostic Codes 
7343-7301.  The rating decision cites the recent VA 
outpatient records.  The decision contains no reference to 
38 C.F.R. §§ 3.343 or 3.344.

Following receipt of a notice of disagreement concerning the 
reductions, a statement of the case was issued.  In April 
1998 the RO assigned a 30 percent rating for the Burkitt's 
lymphoma effective from September 1, 1997.  The statement of 
the case and subsequent supplemental statements of the case 
did not cite or discuss 38 C.F.R. §§ 3.343 or 3.344. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal. (The new criteria have been in 
effect since July 2, 2001. See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).)  Specifically, 38 C.F.R. 
§§ 4.112 and 4.114 were amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised.  Diagnostic Code 
7313 was removed and Diagnostic Codes 7351 and 7354 were 
added. See 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective 
July 2, 2001).)

Prior to July 2, 2001, a 100 percent disability evaluation 
was assigned for malignant growths of the digestive system 
for the 1-year period following the cessation of surgical 
treatment. 38 C.F.R. § 4.114 (Diagnostic Code 7343).  
Thereafter, if there had been no local recurrence or 
metastases, the rating was to be made on residuals. Id.  
Under the new criteria, a 100 percent rating is assignable 
for malignant neoplasms of the digestive system, exclusive of 
skin growths. 38 C.F.R. § 4.114 (Diagnostic Code 7343).  The 
Note following this regulation indicates that a rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure. 38 C.F.R. § 4.114; Diagnostic Code 7343, including 
Note (effective July 2, 2001).  Six months after 
discontinuance of such treatment, the appropriate disability 
rating is to be determined by mandatory VA examination. Id. 
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e). Id. If there has been no local recurrence or 
metastasis, the rating will be made on residuals. Id.

Additionally, the provisions of 38 C.F.R. § 4.112, prior to 
July 2, 2001, concerning weight loss, are applicable to this 
issue and have been changed. Minor weight loss or greater 
losses of weight for periods of brief duration are not 
considered of importance in rating. 38 C.F.R. § 4.112 (2000). 
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time. Id. 
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records. Id. The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy. Id.

On or after July 2, 2001, the provisions of 38 C.F.R. § 4.112 
reads as follows:

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two- year-period preceding onset of the 
disease.

Under 38 C.F.R. § 4.114, Diagnostic Code 7301 [peritoneum, 
adhesions of], a noncompensable evaluation is assigned for 
mild residuals; a 10 percent rating contemplates moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention; a 30 percent rating 
contemplates moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating, the highest rating assignable, contemplates 
severe disability manifested by definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage. 38 C.F.R. § 4.114, Diagnostic Code 
7301 (2003).

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain. 38 C.F.R. § 4.114, Diagnostic 
Code 7301.

In reducing the veteran's rating, the RO complied with 38 
C.F.R. § 3.105(e), with regard to giving him an opportunity 
to submit additional evidence, and as to the effective date 
for reduction.  However, another regulation, 38 C.F.R. § 
3.344 (stabilization of disability evaluations) sets 
conditions on when a rating reduction may be taken. 

Inasmuch as a 100 percent rating for Burkitt's lymphoma, 
Stage C was in effect for over 5 years, various provisions of 
38 C.F.R. § 3.344 apply to his case.  38 C.F.R. § 3.344(c) 
(2003).  Rating reductions on account of conditions subject 
to temporary or episodic improvement, e.g. manic depressive 
or other psychotic reaction, will not be reduced on any one 
examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a) (2003).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b) (2003).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life--e.g., while working or actively 
seeking work--or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a) (2003).

A review of the March and June 1997 rating decisions and the 
statement of the case does not reflect r that the RO 
considered 38 C.F.R. §§  3.343 or 3.344 (2003) at the time of 
the reduction.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995) (holding that when an RO 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio).  

The Board therefore concludes that the rating reduction was 
not proper and is void ab initio.  The veteran is entitled to 
restoration of the 100 percent rating for Burkitt's lymphoma, 
Stage C with cholecystectomy as of September 1, 1997 (the 
date on which the RO reduced the rating).  In view of this 
grant, the issue of entitlement to an increased rating for 
the Burkitt's lymphoma is moot.


ORDER

A 100 percent schedular rating for mood disorder with dyspnea 
is granted, subject to the laws and regulations concerning 
the payment of monetary benefits.

A 100 percent schedular rating for Burkitt's lymphoma with 
cholecystectomy is restored effective September 1, 1997, 
subject to the laws and regulations concerning the payment of 
monetary benefits.


REMAND

As previously indicated, the VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 2002).

The March 2001 letter to the veteran notifying him of his 
rights and the VA's obligations under the VCAA was confined 
to the issues of service connection and increased ratings.  
No reference was made to the veteran's claims concerning an 
earlier effective date for the grant of service connection 
for his psychiatric disorder or entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  In order to comply with 
the VCAA and ensure the veteran's right of due process 
further development in this area is required.  

The veteran during his hearing indicated that the peripheral 
neuropathy involving the lower extremities has worsened since 
the VA compensation examination in October 2000, 
approximately four years ago, and he now must wear knee 
braces.  In order to properly ascertain the current degree of 
severity of the peripheral neuropathy, a contemporaneous 
compensation examination is needed. Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Concerning the alopecia, when service connection was granted 
effective in 1998, there was no Diagnostic Code in the rating 
schedule pertaining specifically to alopecia areata.  
Consequently, it was rated by analogy to eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders. 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002.  Under the revised 
regulations, a Diagnostic Code was issued specifically to 
rate alopecia areata. 38 C.F.R. § 4.118, DC 7831.  The 
veteran has not been provided notice of the revised rating 
criteria.  Additionally, the alopecia was most recently 
examined by the VA in October 2000, approximately four years 
ago.  In order to properly ascertain the current degree of 
severity of the alopecia areata, a contemporaneous 
compensation examination is needed.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board again notes that the issue of 
treatment of the alopecia areata, including hair restoration, 
has been referred to the RO. 

The veteran has also submitted a private medical report 
indicating that his service connected surgical scars may have 
become symptomatic.  As indicated above, the criteria for 
evaluating the scars was revised effective on August 30, 
2002.  In order to properly ascertain the current degree of 
severity of the surgical scars, a contemporaneous 
compensation examination is needed.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Also, the Board finds that a 
specialized examination is warranted to determine the 
etiology of the tinea unguium pedis.

VA regulation provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, certain regulatory action is 
prescribed.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a) (2003).

When a claimant fails to report for an examination scheduled 
in conjunction with an original [service connection] claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with a 
claim for an increase, the claim shall be denied. 38 C.F.R. § 
3.655(b).

The Board regrets the delay in this case.  However, in order 
to ensure that the veteran has every opportunity to establish 
his claims and to ensure his right of due process a remand is 
required.

Accordingly, these issues are remanded for the following 
action:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
applicable legal precedent.  The RO 
should notify the veteran of the 
requirements necessary to establish his 
claims for an earlier effective date for 
the grant of service connection for his 
psychiatric disorder and compensation 
benefits under 38 U.S.C.A. § 1151 and 
what evidence he should submit and what 
evidence the VA will obtain.  He should 
be informed to furnish copies of any 
additional evidence in his possession 
pertinent to his claims as required by 
38 C.F.R. § 3.159. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his peripheral neuropathy, 
surgical scars, tinea unguium pedis, and 
alopecia subsequent October 27, 2000 
which have not been previously submitted.  
He should be informed of 38 C.F.R. 
§ 3.655 regarding failure to report for a 
scheduled VA examination.  

3.  The RO should request the VA medical 
facility in Augusta, to include the 
clinic located at Riceboro Rd. to furnish 
copies of all treatment records from 2003 
to the present.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for the following examinations:  

(a) A VA examination by a dermatologist 
to determine the severity of the alopecia 
and surgical scars, and the severity and 
etiology of the tinea unguium pedis.  The 
claims file should be made available to 
the physician for review in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  If 
specialized examinations are required 
they should be conducted.  The 
examination should include a complete 
description of the alopecia.  

The examiner is also requested to provide 
a detailed description of the service 
connected scars, to include size, whether 
the scars are deep or superficial, tender 
and painful on objective demonstration, 
poorly nourished with repeated 
ulceration, or result in functional 
impairment of the part affected.  The 
examiner should also indicate whether the 
scars are superficial and unstable or 
superficial and painful on examination.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that tinea 
unguium pedis was caused or is aggravated 
by the service-connected Burkitt's 
lymphoma and associated treatment 
including chemotherapy.  

(b)  A VA examination by a neurologist to 
determine the nature and severity of 
peripheral neuropathy of the lower 
extremities.  The claims file should be 
made available to the physician for 
review in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to identify the nerve(s) 
involved and to indicate whether the 
paralysis is incomplete or complete.  If 
incomplete, whether the paralysis is 
mild, moderate, or severe.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims, to include consideration of old 
and revised rating criteria.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC, which include the 
revised rating criteria for alopecia and 
the old and revised rating criteria for 
scars, and an opportunity to respond.  
The veteran should be allowed appropriate 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



